 

Exhibit 10.26

 

LEASE TERMINATION AGREEMENT

 

THIS LEASE TERMINATION AGREEMENT is made as of the 28th day of August, 2018, by
and between CEDAR BROOK EAST CORPORATE CENTER, LP, a New Jersey limited
partnership, whose address is 4A Cedar Brook Drive, Cranbury, New Jersey 08512
(hereinafter referred to as "Landlord"); and ONCOBIOLOGICS, INC., a Delaware
corporation, whose address is 7 Clarke Drive, Cranbury, New Jersey 08512
(hereinafter referred to as "Tenant").

 

RECITALS:

 

A.            Landlord and Tenant have entered into that certain Lease for
certain real property and improvements located at 9 Cedar Brook Drive, Cranbury,
New Jersey, constituting a portion of the office/industrial park known as Cedar
Brook Corporate Center, dated August 31, 2015 (the "Lease")·

 

B.            Landlord and Tenant have agreed to terminate the Lease subject to
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and conditions herein contained and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Landlord and Tenant hereby agree as follows:

 

1.           Recitals. The Recitals set forth above are incorporated and shall
be deemed a part of this Agreement.

 

2.           Defined Terms. All defined terms not defined herein shall have the
same meaning herein as set forth in the Lease.

 

3.           Termination. Landlord and Tenant agree that the Lease is hereby
terminated as of September 1, 2018 ("Lease Termination Date") and, as of such
date, Tenant shall have no further rights to occupancy or possession of the
Demised Premises under the Lease and, except as expressly provided in this
Agreement, each party hereby releases each other, their respective successors
and assigns of and from any and all claims, damages, obligations, liabilities,
actions and causes of action, of every kind and nature whatsoever arising out of
the Lease from and after the Lease Termination Date. Except as expressly set
forth herein, from and after the Lease Termination Date, neither Landlord nor
Tenant shall have any further rights or obligations under the Lease. Landlord
and Tenant shall execute a separate certificate (the “Lease Termination
Certificate”, attached hereto and made a part hereof as Exhibit A) evidencing
the termination of the Lease which shall be subject to the terms set forth
herein.

 

4.           Representations. Landlord and Tenant each represent and warrant to
the other that (i) Tenant has vacated the Demised Premises in full compliance
with all the terms and provisions of the Lease, and (ii) each has the full power
and authority to enter into this Agreement and to perform its obligations
hereunder without the consent or approval of any other person or entity which
has not already been obtained. Tenant represents and warrants that it has not
assigned the Lease or sublet its interest in the Lease.

 

5.           Releases.

 

(a)       Effective as of the Lease Termination Date, Landlord does hereby
remise, release and forever discharge Tenant, its successors and assigns, from
all obligations and liability under the Lease except as expressly set forth in
this Agreement and Landlord hereby agrees that, as of the Lease Termination
Date, the Lease is hereby cancelled, null and void and of no further force or
effect.

 

 

 

 

 

(b)       Effective as of the Lease Termination Date, Tenant does hereby remise,
release and forever discharge Landlord, its successors and assigns, from all
obligations and liability under the Lease, and Tenant hereby agrees that, as of
the Lease Termination Date, the Lease is hereby cancelled, null and void and of
no further force or effect.

 

The foregoing releases shall not affect the terms and provisions of this
Agreement which shall remain in full force and effect in accordance with the
terms set forth herein.

 

6.           Consideration Payable to Landlord for Lease Termination. In
consideration of and as a condition to Landlord's agreement to terminate the
Lease and all obligations thereunder other than as provided herein, Tenant
shall, and covenants and agrees to, pay to Landlord: (i) upon execution of this
Lease Termination Agreement, the sum of Two Hundred Eighty Seven Thousand Six
Hundred Fifteen Dollars ($287,615.00), constituting the unamortized balance of
the broker fee paid by the Landlord for the Lease, as indicated on Exhibit B
attached hereto and made a part hereof, (ii) on a monthly basis, commencing on
September 1, 2018 and on the first day of each of the twenty-nine (29) months
thereafter, the sum of Fifty Thousand Dollars ($50,000) (the "Monthly Lease
Termination Payments") and, together with the thirtieth (30th) Monthly Lease
Termination Payment, and, in any event, on or before February 1, 2021, the sum
of Four Million Dollars ($4,000,000.00) (the "Final Lease Termination Payment").
Landlord and Tenant agree that the amount of the security deposit held by the
Landlord under the Lease is One Hundred Seventy Four Thousand Two Hundred Fifty
Dollars ($174,250.00), and that such amount shall be retained by the Landlord as
payment of the seventh, eighth and ninth Monthly Lease Termination Payments and
partial payment of the tenth Monthly Lease Termination Payment (leaving a
balance of $25,750). Notwithstanding the foregoing, Tenant shall have the right,
at any time, to pay the Final Lease Termination Payment, whereupon Tenant's
obligation to make any further Monthly Lease Termination Payments shall
terminate. All payments hereunder shall be paid to Landlord by wire transfer of
immediately available funds in accordance with Landlord's wire transfer
instructions. There shall be no further payments or adjustments between the
parties. In the event Tenant shall fail to pay any Monthly Lease Termination
Payment, or the Final Lease Termination Payment, within ten (10) days of
receiving notice from Landlord of such failure to make any such payment when
due, Landlord shall have the right, in addition to all other rights available at
law or in equity for such breach, to accelerate the remaining balance of
payments hereunder, whereupon the same shall immediately become due and payable
in full.

 

7.           No Subsequent Adjustments. Landlord and Tenant acknowledge that
Tenant's payment of the Monthly Lease Termination Payments and the Final Lease
Termination Fee shall be made without offset or claim and the same shall satisfy
all of Tenant's obligations to pay Fixed Annual Rent, Additional Rent and all
other charges accrued and outstanding for the period up to and including the
Expiration Date.

 

8.           Captions. The captions preceding the various paragraphs of this
Agreement have been inserted solely for convenience of reference and shall not
be used in construing this Agreement.

 

9.           Choice of Law. This Agreement shall be governed by the laws of the
State of New Jersey.

 

 

 

 

10.         Successors and Assigns. This Agreement shall be binding upon the
parties hereto, their successors and permitted assigns, and may not be altered,
amended, terminated or modified except by written instrument executed by the
parties hereto.

 

11.        Counterparts. This Agreement may be executed in several counterparts,
which shall constitute one and the same instrument. Execution of this Agreement
by PDF or facsimile shall bind the parties.

 

12.        Construction. This Termination Agreement has been drafted by Landlord
as a matter of convenience and shall not, on such account, be interpreted
against or for either party, it being understood that each of the parties has
had an opportunity to submit revisions to the text hereof.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

 

 

 

IN WITNESS WHEREOF the parties have hereunto set their hands and seal the day
and year first above written.

 

  Cedar Brook East Corporate Center, LP, Landlord         By: /s/ Joe Stern    
Name: Joe Stern     Title:       OncoBiologics, Inc., Tenant         By: /s/
Lawrence A. Kenyon     Name:  Lawrence A. Kenyon     Title:  President and CEO

 

 

 

 

EXHIBIT A

 

LEASE TERMINATION CERTIFICATE

 

THIS LEASE TERMINATION CERTIFICATE is made as of the 28th day of August, 2018,
by and between CEDAR BROOK EAST CORPORATE CENTER, LP, a New Jersey limited
partnership, whose address is 4A Cedar Brook Drive, Cranbury, New Jersey 08512
(hereinafter referred to as "Landlord"); and ONCOBIOLOGICS, INC., a Delaware
corporation, whose address is 7 Clarke Drive, Cranbury, New Jersey 08512
(hereinafter referred to as "Tenant").

 

Landlord and Tenant have entered into that certain Lease for certain real
property and improvements located at 9 Cedar Brook Drive, Cranbury, New Jersey,
(the “Demised Premises”) constituting a portion of the office/industrial park
known as Cedar Brook Corporate Center, dated August 31, 2015 (the "Lease")·

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree that,
pursuant to the Lease Termination Agreement executed simultaneously herewith,
the Lease is hereby terminated as of September 1, 2018 (the “Lease Termination
Date”) and, as of such date, Tenant shall have no further rights to occupancy or
possession of the Demised Premises under the Lease and, except as provided in
the Lease Termination Agreement, the parties to the Lease release each other,
their respective successors and assigns of and from any and all claims, damages,
obligations, liabilities, actions and causes of action, of every kind and nature
whatsoever arising out of the Lease from and after the Lease Termination Date.

 

This Certificate may be executed in several PDF counterparts, which shall
constitute one and the same instrument.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

 

 

 

IN WITNESS WHEREOF the parties have hereunto set their hands and seal the day
and year first above written.

 

  Cedar Brook East Corporate Center, LP, Landlord       By: /s/ Joe Stern    
Name: Joe Stern     Title:         OncoBiologics, Inc., Tenant         By: /s/
Lawrence A. Kenyon     Name:  Lawrence A. Kenyon     Title:  President and CEO

 

 

 

 

EXHIBIT B

 

UNAMORTIZED COMMISSION FROM 9/1/2018

 

9/1/18-2/28/21     30 months’ rent: month is  $58,083.33  Rent for 30 months: 
$1,742,500  3/1/21-2/28/26      60 months’ rent: per month is  $66,830  Rent for
60 months:  $4,009,800  Total rent:  $5,752,300  Commission at 5%  $287,615.00 

 



 

